Citation Nr: 1402706	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-03 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for tinnitus.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2012.  A transcript of that hearing is included in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran alleges that he has tinnitus as a result of noise exposure during active service.  Specifically, he stated that he recalled noticing a ringing in his ears since service.  However, on VA examination in March 2010, the examiner reported that the Veteran denied ringing in his ears.  Therefore, no diagnosis of tinnitus was rendered.  At his hearing before the undersigned, the Veteran again asserted that he had tinnitus and he did not know why the examiner reported that he did not.  

Based on the conflicting lay and medical evidence, the Board finds that another examination is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records not already of record and associate them with the claims file.

2.  Then, schedule the Veteran for a VA audiological examination for an opinion as to the etiology of any tinnitus.  The audiologist must review the entire claims file, including the service medical records, lay statements, hearing testimony, and reports of noise exposure.  After a thorough review of the records, and a full audiological evaluation, the audiologist should provide an opinion as to whether it is it at least as likely as not (50 percent or greater probability) that the Veteran has a tinnitus that began in, was aggravated by, or is otherwise related to active service, including noise exposure in service.  

3.  Then readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

